 DURALITE CO., INC.425Upon the basis of the foregoing findings of fact and upon the entire record, Imake the following:CONCLUSIONS OF LAW1.Theoperations of the Respondent occur in commerce within the meaning ofSection2(6) and (7)of the Act.2.TheUnions are labor organizations within the meaning of Section 2(5) of theAct.3TheRespondent has not engaged in unfair labor practices within the meaningof Section 8(a) (3) and(1) of the Act.[Recommendationsomitted frompublication.]307;Todd ShipyardsCorporation,Los Angeles Division,98 NLRB 814; andColumbusIronWorks Company,107 NLRB 1354. The Boardrecognized and discussedthat prin-ciplein theSpielbergcase.While the abovecases supportthe proposition for which theyare cited, I think it sufficient to state that the factsIn each of the casesare clearlydistinguishablefrom the factsfound herein.Duralite Co.,Inc.andMetal,Plastics,Miscellaneous Sales, Nov-elty and Production Workers Union Local 222, InternationalProduction,Service and Sales EmployeesLocal 485, International Union of Electrical,Radio and MachineWorkers, AFL-CIOandMetal,Plastics,Miscellaneous Sales,Novelty and Production Workers Union Local 222, Interna-tion Production,Service and Sales EmployeesDuralite Co., Inc.andDolores RamosLocal 485, International Union of Electrical,Radio and MachineWorkers,AFL-CIOandDolores RamosLocal 222,Metal,Plastics,Miscellaneous Sales, Novelty andProduction Workers Union,International Production,Serviceand Sales EmployeesandLocal 485, International Union ofElectrical,Radio and MachineWorkers, AFL-CIOandDura-liteCo., Inc., Party to the Contract.Cases Nos. 2-CA-6416,,-CB-92518, 2-CA-6505, 2-CB-2526, and -CB-9249. July 25,1961DECISION AND ORDEROn September 6, 1960, Trial Examiner Max M. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices within the meaning of Section 8(a) (1), (2), (3), and(5) and Section 8(b) (1) (A) and (2) of the National Labor Rela-tions Act, as amended, and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto. Thereafter, the Respond-ents,Duralite Co., Inc., hereinafter referred to as Duralite, Local 485,International Union of Electrical, Radio and Machine Workers, AFL-132 NLRB No. 28. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO, hereinafter referred to as Local 485, and the General Counselfiled exceptions to the Intermediate Report and briefs in supportthereof.'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following exceptions, additions,and modifications.The pertinent facts, more fully set forth in the Intermediate Re-port, are as follows : Duralite, a corporation, is engaged in New YorkCity in the manufacture and sale of lawn furniture. Commencing in1953, without any certification, Duralite entered into a number ofcollective-bargaining agreements with Local 222.The last of thesecontracts,which granted -exclusive recognition to Local 222, wasentered into on July 1, 1957, and was to remain in effect until July 1,1959.It contained a union-shop clause, a checkoff clause, and a clauserequiring Duralite to pay sums to Local 222's "Welfare Fund" tofinance a welfare plan "for the benefit of employees of the Employer,members of the Union." During this period and until February 12,1959,,when Duralite granted recognition to Local 485, a Local 222representative visited the Duralite plant to process grievances.On February 6, 1959, Local 485 filed a petition seeking to representDuralite employees?Several days later, a representative of Local485 called on Lesser, president of Duralite, and demanded recogni-tion, claiming that Local 485 represented a majority of Duralite em-ployees and threatening a strike if Duralite refused such recognition.On February 12, 1959, representatives of Local 485 and Duralitechecked Local 485 authorization cards against employee signatures ontheir payroll checks and concluded that approximately 75 percent ofDuralite employees had signed such authorization cards.Later thatday, Local 485 and Duralite entered into a written agreement in which,among other things, Duralite (a) recognized Local 485 as the exclu-sive representative of its employees; (b) agreed to negotiate a con-tract with Local 485 to become effective on July 1, 1959 (the expira-tion date of the existing Local 222 Duralite contract) ; (c) agreed todiscontinue checking off dues to Local 222; (d) agreed to excludeLocal 222 representatives from the plant; and (e) granted to Local485 representatives access to the plant with authority to process griev-1In the absence of exceptions by the Respondent,Metal,Plastics,Miscellaneous Sales,Novelty and Production Workers Union Local 222, International Production,Service andSales Employees,hereinafter referred to as Local 222, to the finding by the Trial Examinerthat Local 222 violated Section 8(b) (2) by maintaining and enforcing a welfare-fundclause in its contract with Duralite which limited benefits to members of Local 222, weadopt this findingpro forma2Case No 2-RC-9775 DURALITE CO., INC.427antes.On February 13, 1959, Duralite excluded a Local 222 repre- isentative from its plant and it thereafter ceased checking off member-ship dues on behalf of its employees to Local 222.With Duralite'spermission, Local 485 posted on the plant bulletin board a notice an-nouncing that membership in Local 485 was a condition of employ-ment.Subsequent, Duralite and Local 485 executed a 3-year contracteffective from July 1, 1959.During a period beginning about July1, 1959, Local 485 collected union dues from Duralite employees oncompany premises during working time.1.We agree with the Trial Examiner that, by withdrawing recog-nition from Local 222 on February 12, 1959, completely and for allpurposes, at a time when its contract with Local 222 was still in effect,and, subsequently, by refusing to permit Local 222 to continue admin-istering that contract or processing grievances through its stewards,Duralite acted in derogation of its duty to continue to recognize Local222 asthe exclusive representative of its employees during the con-tract term and thereby violated Section 8 (a) (5).1 In finding thisviolationof 8(a) (5), we do not hold that Duralite faced with therival claim and petition of Local 485 which raised a real question con-cerning representation was then under obligation to bargain collec-tively with Local222 asto any future contracts.2.We also find, in agreement with the Trial Examiner, that Dura-lite violated Section 8 (a) (2) under theMidwest Pipingrule 4 byrecognizing Local 485 on February 12, 1959, at a time when a realquestion concerning representation existed with respect to its employ-ees, since Local 222 was asserting its representative status in relianceupon its contract simultaneously with a timely filed petition by Local485.3.We also agree with the Trial Examiner that, notwithstanding theabsence of an express clause requiring membership in Local 485 as acondition of employment in Local 485's contract with Duralife, datedJuly 1, 1959, Duralite and Local 485 entered into an arrangement8Hexton Furniture Company,111 NLRB 342;Marcus Trucking Company,Inc,126NLRB 1080, enfd.as mod, 286 F. 2d 583(C.A. 2).Although we have found that thewelfare-fund clause in the contract between Duralite and Local 222 was unlawful, and,therefore,such contract would not have barred a representation petition filed by a rivalunion(Radio Frequency Connectors Corporation,etat, 126 NLRB 1076),the presenceof the unlawful clause in the Duralite Local 222 contract did not justify Duralite inresorting to self-help by withdrawing recognition from Local 222 during the term of thiscontract and recognizingLocal485SeeRay Brooksv.N L.R.B.,348 U S. 96, in whichthe Supreme Court stated(at p 103) : "If an employer has doubts about his duty tocontinue bargaining, it is his responsibility to petition the Board for relief,while con-tinuing to bargain in good faith at least until the Board has given some indication thathis claim has merit . . Although the Board may, if the facts warrant,revoke thecertification or agree not to pursue a charge of unfair labor practice, these are mattersfor' the Board;they do not justify employer self-help or judicial intervention "*Midwest Piping 4 Supply Co., Inc.,63 NLRB 1060;Shea Chemical Corporation,121NLRB 1027.As a real question concerning representation existed,the fact that Local485 may have shown its numerical majority status is irrelevant(Sunbeam Corporation,99 NLRB 546, 550;Swift and Company,128 NLRB 732) 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaking membership in Local 485 a condition of employment and thatthis arrangement was enforced commencing in July 1959.We rely onthe following facts : On February 12, 1959, immediately after Duraliteunlawfully granted recognition to Local 485, with Duralite's permis-sion, Local 485 posted on the Duralite bulletin board a copy of itsagreement with Duralite and a notice stating that membership inLocal 485 was a condition of employment at Duralite. These noticesremained on Duralite's bulletin board until sometime in June 1959.During a period beginning about July 1, 1959, when Duralite enteredinto a 3-year agreement with Local 485, Local 485 collected union duesfrom all Duralite employees on companypremisesduring workinghours in the following manner : Once a month, Duralite employees re-ceived their pay in cash, and immediately thereafter, they formed aa line nearby where representatives of Local 485 collected union duesfrom all Duralite employees.As we have found that Duralite vio-lated Section 8(a) (2) by recognizing Local 485, we further find thatby making and enforcing an arrangement requiring membership inLocal 485 as a condition of employment, Duralite violated Section8(a) (3) and Local 485 violated Section 8(b) (2).4.We also find, in agreement with the Trial Examiner and for thereasons stated by him, that Duralite discharged employee DoloresRamos in violation of Section 8 (a) (3) and that Local 485 caused suchdischarge in violation of Section 8 (b) (2).5THE REMEDYHaving found that Respondents have engaged in and are engagingin certain unfair labor practices, we shall order that they cease anddesist therefrom and take certain affirmative action which we de-termine necessary to effectuate the policies of the Act.We shall adopt the Trial Examiner's recommendations that Dura-lite be ordered to cease and desist from rendering any unlawful aid orassistance to Local 485 or from performing or giving effect to any ofthe terms and conditions of its agreements with Local 485, until suchtime as Local 485 shall have been certified by the Board as the ex-clusive representative of Duralite's employees.Although we havefound that Duralite, by withdrawing recognition from Local 222,violated Section 8(a) (5), in agreement with the Trial Examiner, butfor a different reason, we shall not order Duralite to bargain withLocal 222.On November 14, 1960, Local 222 disclaimed any further5 In their briefs to the Board,Duralite and Local 485 alleged that, subsequent to Ramos'discharge,he was reinstated,and was then discharged for cause,and that the GeneralCounsel refused to issue a complaint with respect tothe second discharge.As these arematters outside the record,they should be left for determination in the compliance stagesof this proceeding.Accordingly,we expressly reserve the right to modify the backpayand reinstatement provisions of our order herein as to Ramos if such appears necessaryon the basis of facts not now in the record.Coca-Cola Bottling Company of Louisville,Inc.,108 NLRB 490, 494, footnote 23, reversed on other grounds 350 U.S. 264. DURALITE CO., INC.429interest in representing Duralite's employees.' In view of this dis-claimer of interest by Local 222, we believe that a bargaining order infavor of Local 222 will not effectuate the policies of the Act.Having found that by entering into and enforcing a union-securityarrangement, Duralite and Local 485 violated Section 8(a) (3) andSection 8(b) (2), respectively, we shall order them to cease and desistfrom such conduct.The Trial Examiner, relying onBrown-Olds,'recommended that Duralite and Local 485 be ordered, jointly andseverally, to reimburse all Duralite employees for moneys which theywere required to pay to Local 485 under the union-security arrange-ment.We do not adopt the Trial Examiner's recommendations as tothe reimbursement of dues remedy in view ofN.L.R.B. v. Local 60,United Brotherhood of Carpenters and Joiners of America, AFL-CIO, et al.BThere, the Supreme Court rejected theBrown-Oldsprinciple and refused to affirm a reimbursement order on the groundthat the record failed to indicate that the employees involved were infact coerced into joining the union or into paying membership dues.There is no evidence in the record in the instant case that Duraliteemployees were coerced into joining or paying dues to Local 485.Un-likeMember Leedom, we do not regard the situation here as tanta-mount to that inVirginia Electric and Power Company v. N.L.B.B 9While the Supreme Court, inLocal 60, Carpenters,affirmed theVir-ginia Electricprinciple, it expressly pointed out that the union in-volved inVirginiaElectricwas "a company union whose veryexistence was unlawful," and that the "return of dues was one of themeans for disestablishing the union."Here, however, as the Boarddoes not find that Local 485 was a company-dominated union anddoes not order its disestablishment, we believe that theVirginia Elec-tricprinciple is inapplicable."6 This disclaimer of interest was made by Local 222 after the close of the hearing in atelegram addressed to Local 485.On September 29, 1960,Local 485 advised the Boardof the receipt of this telegram.On April 4, 1961,the Board issued a notice, served onall the parties herein, directing them to show cause in writing,on or beforeApril 14,1961,why the aforesaid telegram should not be made part of the record.Local 222having confirmed that it sent the aforesaid telegram and that the facts contained thereinwere true and none of the other parties to this proceeding having objected, the Board,on April 18,1961,entered an order making the aforesaid telegram part of the recordJ S Broian-E F. Olds Plumbing & Heating Corporation,115 NLRB 5948 365 U S 651.e 319 U.S. 533.18Member Leedom would adopt the recommendation of the Trial Examiner for the re-imbursement of dues remedy.He views the situation in this case as unlike that inBrown-Olds.In theBrown-Oldstype of situation,employees pay dues under an unlawfulunion-security clause to a union whichisconcededly the lawful representative of amajority of employees in the unit.Here, Local 485 was recognized by Duralite in viola-tion of Section 8(a) (2) and,in implementation of this unlawful assistance, Duraliteand Local 485 made and enforced an unlawful arrangement requiring membership inLocal 485 as a condition of employment.As Duralite employees were thus coerced bythe union-security arrangement into supporting a union which was unlawfully imposedupon them as their exclusive bargaining representative,Member Leedom regards the situa-tion here as tantamount to that inVirginia Electricand, in adopting the Trial Examiner'srecommendation,he would rely on that decision.While it is true that, inVirginia Electric, 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. The Respondent, Duralite Co., Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Recognizing or contracting with Local 485, International Unionof Electrical, Radio and Machine Workers, AFL-CIO, hereinafterreferred to as Local 485, or any successor thereto, as the representativeof any of its employees for the purpose of dealing with the said organi-zation concerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, unless and untilsaid labor organization shall have been certified by the Board as theexclusive representative of such employees.(b)Giving effect to, performing, or in any way enforcing its agree-ments entered into beginning February 12, 1959, or any modifications,extensions, supplements, or renewals thereof, or any other contract,agreement, arrangement or understanding entered into with Local485, or any successor, relating to grievances, labor disputes, wages;rates of pay, hours of employment, or other conditions of employment,unless and until said labor organization' shall have been certified bythe Board as the exclusive representative of the Company's employees.(c)Assisting or contributing support to Local 485.(d)Entering into, performing, maintaining, enforcing or seekingto enforce any contract, agreement, arrangement, or understandingrequiring membership in Local 485 as a condition of employment,except as authorized by Section 8(a) (3) of the Labor ManagementRelations Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.(e)Encouraging membership in Local 485 or discouraging member-ship in Metal, Plastics, Miscellaneous Sales, Novelty and ProductionWorkers Union Local 222, International Production and Sales Em-ployees, hereinafter referred to as Local 222, by discharging any of itsemployees or discriminating in any manner in regard to their hire ortenure of employment, or terms or conditions of their employment.(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist any labor organization, including Local 222, tothe union involved was company-dominated,and Local 485 is only company-assisted,Member Leedombelieves that the principle involved is equally applicable, since in bothsituations,unlike theBrown-Oldstype of situation,the statusof the union to which theemployees were compelledto paymembership dues was achieved by means of the em-ployer's unlawful assistance.(SeeNLRB. v. Local294,International Brotherhood ofTeamsters,etc (Grand UnionCo.).279 F. 2d 83, 87(C.A.2) ; N.L.R.B v. CadillacWireCorp ,290 F. 2d 261 (CA 2).) DURALITE CO., INC.431bargain collectively through representatives of their own choosing, toengage in concerted activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that this right may be affected by anagreement conforming to the applicable provisions of Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer Dolores Ramos immediate and full reinstatement and,jointly and severally with Local 485, make him whole for any loss ofpay that he may have suffered by reason of the discrimination againsthim in the manner set forth in the section of the Intermediate Reportentitled; "The Remedy."(b)Withdraw and withhold all recognition from Local 485, or anysuccessor to said, organization, as the collective-bargaining representa-tive of any of its employees unless and until such labor organizationshall have been certified by the Board as the exclusive representativeof such employees.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and allother records necessary to analyze the amounts due under the termsof this Order.(d)Post at its plant copies of the notice attached hereto marked"Appendix A." 11Copies of such notice, to be furnished by the Re-gional Director for the Second Region, shall, after being duly signedby an authorized representative of the Company, be posted immedi-ately upon receipt thereof, and be maintained by it for a period of 60consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Company to insure that said notices are not al-tered, defaced, or covered by any other material.(e)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto marked "Appendix A" for postingby Respondents Local 485 and Local 222 at their offices where noticesto members are customarily posted.Copies of said notice, to be fur-nished by the Regional Director, shall, after being duly signed byrepresentatives of the Respondent Company, be forthwith returnedfor such posting.(f)Post at thesame placesand under the same conditions as setforth in (e) immediately above, assoon asthey are forwarded by the"In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Courtof Appeals,Enforcing an Order." 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director, copies of Respondent Local 485's notice herein,marked "Appendix B," and of Respondent Local 222's notice herein,marked "Appendix C."(g)Notify the said Regional Director in writing, within 10 daysfrom the date of this Decision and Order, what steps the Companyhas taken to comply herewith.B. The Respondent, Local 485, International Union of ElectricalRadio and Machine Workers, AFL-CIO, its officers, agents, succes-sors, and assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause the Company, its officers,agents, successors, or assigns to discriminate against its employees byentering into, maintaining, enforcing or seeking to enforce, its agree-ments entered into beginning February 12, 1959, or any modification,extension, supplement or renewal thereof, or any other contract,agreement, arrangement or understanding requiring membership inLocal 485 as a condition of employment, except as authorized by Sec-tion 8 (a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.(b)Causing or attempting to cause the Company, its officers,agents, successors, or assigns, to discriminate against its employeesby any means, including discharge, in violation of Section 8(a) (3)of the Act.(c) In any other manner restraining or coercing employees of theCompany, its successors or assigns, in the exercise of the rights guar-anteed in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized by Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a) Jointly and severally with the Company make Dolores Ramoswhole for any loss of pay that he may have suffered by reason of thediscrimination against him in the manner set forth in the section inthe Intermediate Report entitled, "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents all records necessary to analyze the amounts due under theterms of this Order.(c)Notify Dolores Ramos and the Company that it has no objec-tion to Ramos being employed by the Company.(d)Post at its offices and meeting halls copies of the notice attachedhereto marked "Appendix B." 12 Copies of said notice, to be furnished11 See footnote 11,supra. DURALITE CO., INC.433by the Regional Director for the Second Region, shall, after beingduly signed -by an authorized representative of Local 485, be postedby it immediately upon receipt thereof and maintained by it for 60consecutive days thereafter in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken by it to insure that said notices are not altered, defaced,or covered by any other material.(e)Mail to the Regional Director for the Second Region signedcopies of the notices attached hereto marked "Appendix B" for post-ing by Respondent Company and by Local 222 as provided herein.Copies of said notice, to be furnished by the Regional Director, shall,after being duly signed by representatives of Local 485, be forthwithreturned for such posting.(f)Post at the same places and under the same conditions as setforth in (e) immediately above, as soon as they are forwarded by theRegional Director, copies of the Respondent Company's notice hereinmarked "Appendix A" and Local 222's notice herein marked "Appen-dix C."(g)Notify said Regional Director in writing, within 10 days fromthe date of this Decision and Order, what steps Local 485 has takento comply herewith.C. The Respondent, Local 222, Metal, Plastics, Miscellaneous Sales,Novelty and Production Workers Union, International Production,Service and Sales Employees, its officers, agents, successors and as-signs, shall: '1.Cease and desist from :(a)Causing or attempting to cause the Company, its officers,agents, successors, or assigns, to discriminate against its employees bymaintaining or enforcing or hereafter executing a contract limitingwelfare fund benefits to its members.(b)Restraining or coercing the employees of the Company bymaintaining or enforcing or hereafter executing a contract limitingwelfare fund benefits to its members.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its offices and meeting halls copies of the notice attachedhereto marked "Appendix C." 11 Copies of said notice, to be furnishedby the Regional Director for the Second Region, shall, after beingsigned by an authorized representative of Local 222, be posted by itimmediately upon the receipt thereof and be maintained by it for 60consecutive days thereafter in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken by it to insure that said notices are not altered, defaced,or covered by any other material.is See footnote 11,8vpra. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto marked "Appendix,C" for post-ing by Respondent Company and Local 485 as provided herein.Copies of said notice, to be furnished by the Regional Director, shall,after being duly signed by representatives of Local 222, be' forthwith 'returned for. such posting.(c)Post at the same places and under the same conditions as setforth in (a) immediately above, as soon as they are forwarded by theRegional Director, copies of Respondent Company's notice hereinmarked "Appendix A" and Local 485's notice herein marked "Ap-pendix B."(d)Notify said Regional Director in writing, within 10 daysfrom the date of this Decision and Order, what steps it has taken tocomply herewith.MEMBERS RODGERS and BROWN took no part in the consideration ofthe above Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT recognize or contract with Local 485,- Interna-tional Union of Electrical, Radio and Machine Workers, AFL-CIO, or any successor as the collective-bargaining representativeof any of our employees for the purpose of dealing with suchlabor organization concerning grievances, labor disputes, wages,rates of pay, hours of work, or other conditions of employment,unless and until said labor organization shall have been certifiedby the National Labor Relations Board as the exclusive repre-sentative of said employees.WE WILL NOT enter into, perform, maintain, enforce or seekto enforce, any contract, agreement, arrangement or understand-ing requiring membership in said Local 485 as a condition ofemployment, except as authorized by Section 8(a) (3) of theLabor Management Relations Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT give effect to, perform, or in any way enforceour agreements, entered into beginning February 12, 1959, orany modifications, extensions, supplements, or renewals thereof, DURALITE CO., INC.435or any other contract, agreement, arrangement or understand-ing entered into with said Local 485, or any successor, unless oruntil that organization shall have been certified by the NationalLabor Relations Board as the exclusive representative of saidemployees.WE WILL NOT assist or contribute support to said Local 485.WE WILL NOT encourage membership in said Local 485, or dis-courage membership in Local 222, Metal, Plastics, MiscellaneousSales,Novelty and Production Workers Union, InternationalProduction, Service and Sales Employees, by discharging anyof our employees or discriminating in any other manner in re-gard to their hire or tenure of employment or terms or conditionsof their employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to join or assist any labor organization includingsaid Local 222, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,or refrain from any or all such activities.WE WILL withdraw and withhold all recognition from saidLocal 485, or any successor organization, as the collective-bargaining representative of any of our employees unless anduntil such labor organization shall have been certified by theNational Labor Relations Board as the exclusive representativeof such employees.WE WILL offer Dolores Ramos immediate and full reinstate-ment and jointly and severally with said Local 485, make himwhole for any loss of pay he may have suffered as a result of thediscrimination against him.All our employees are free to become or remain, or refrain frombecoming or remaining, members of any labor organization, exceptto the extent that this right may be affected by an 'agreement con-forming to the applicable provisions of Section 8(a) (3) of the LaborManagement Relations Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.°DURALITE Co., INC.,Employer.,Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.614913-62-vol. 132-29 436DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX BNOTICETO ALL MEMBERSOF LOCAL 485, INTERNATIONAL UNION OFELECTRICAL, RADIO AND MACHINE WORKERS, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify you that :WE WILL NOT cause or attempt to cause Duralite Co., Inc., itsofficers, agents, successors,or assignsto discriminate against itsemployees by entering into, maintaining, enforcing, or seekingto enforce its agreements entered into beginning February 12,1959, or any modification, extension, supplement or renewalthereof, or any other contract, agreement, arrangement, or under-standing requiring membership in Local 485as a condition ofemployment.WE WILL NOT cause or attempt to cause the above-named Com-pany, its officers, agents, successors,or assigns,to discriminateagainst its employees by any means, including discharge, in vio-lation of Section 8 (a) (3) of the Act.WE WILL NOT in any manner restrain or coerce employees of theabove-named Company, its successors or assigns, in the exerciseof the rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized by Section 8 (a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL jointly and severally with the above-named Companymake Dolores Ramos whole for any loss of pay he may have suf-fered by reason of the discrimination against him.WE HAVE no objection to Dolores Ramos being employed by theabove-named Company.LOCAL 485, INTERNATIONAL UNION OFELECTRICAL,RADIOANDMACHINEWORKERS, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material. DURALITE CO., INC.-APPENDIX C437NOTICE TO ALL MEMBERS OF LOCAL 222,METAL, PLASTICS,MISCEL-LANEOUS SALES, NOVELTY AND PRODUCTION WORKERS UNION, INTER-NATIONAL PRODUCTION,SERVICE AND SALES EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tionsBoard, and in order to effectuate the policies of the LaborManagement Relations Act, we hereby notify you that :officers,agents, successors,or assigns to discriminate against itsemployees by maintaining or enforcing or hereafter executinga contract limiting welfare fund benefits to our members.WE WILL NOT restrain or ceorce the employees of the above-namedCompany bymaintaining or enforcing or hereafter exe-cuting a contract limiting welfare fund benefits to our members.LOCAL 222, METAL, PLASTICS, MISCEL-LANEOUS SALES, NOVELTY AND PRODUC-TION WORKERS UNION, INTERNATIONALPRODUCTION, SERVICE AND SALES EM-PLOYEES.Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding involving Duralite Co., Inc.,herein called the Company; Local485, International Union of Electrical, Radio and Machine Workers,AFL-CIO,herein called Local 485; Local 222, Metal,Plastics,Miscellaneous Sales, Novelty andProductionWorkers Union, International Production,Service and Sales Employees,herein called Local 222;was initiated upon charges filed by Local 222, DoloresRamos, an individual,and Local 485.The hearing was conducted on various daysbetween and including June 1, 1959,and February 24, 1960, atNew York City.The General Counsel presented oral argument and the Company and Local 485filed briefs.Upon the entire record in the case,and his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company,a New York corporation,is engaged at New York City in themanufacture,sale, and distribution of lawn furniture and related products.During1958,the Company manufactured,sold, and distributed products valued in excessof $250,000, of which products valued in excess of $50,000 were shipped directly toStates of the United States other than the State of New York.It is found that theCompany is engaged in commerce within the meaning of the Act. 438DECISIONSOF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATIONS INVOLVEDLocal 222 and Local 485 are labor organizations within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesThe issues presented by the pleadings are whether(1) the Company and Local485 violated Section 8(a)(1), (2), (3),and (5)and Section 8(b)(1) (A-)and (2),respectively,by, among other things,(a) on February 12, 1959,entering into andeffectuating an agreement recognizing Local 485,as a bargaining agent, undertakingto discontinue certain provisions of its contract with and to discontinue certain priv-ileges of Local 222 as bargaining agent of the Company's employees,reaching anarrangement,understanding,or policy and since July 1,1959,enforcing such arrange-ment,requiring membership in Local 485 as a condition of employment,while Local222 was and Local 485 was not the majority representative of the Company's em-ployees and while there was a petition for certification of representatives pendingbefore the Board;(b) refusing to bargain with Local 222; (c)discharging DoloresRamos onMarch 23, 1959;and whether(2) Local222 violated Section 8(b) (1) (A)and (2)by maintaining and enforcing since August 26, 1958,a collective-bargainingagreement with the Company which required the employees be members in goodstanding in Local 222 in order to be eligible for benefits under a welfare plan towhich the Company is required to contribute.B. The eventsThe Company and Local 222 began a contractual relationship in 1953.It does notappear that Local 222 was certified by the Board as the representatives of the em-ployees involved.Thereafter successive contracts were executed by the Companyand Local 222.The last contract shows that it was entered into on July 1, 1957, andby its terms was to remain in effect until July 1,1959.The contract contains anautomatic annual renewal provision subject to certain notice.This contract whichapplies to the production,maintenance,and shipping employees,provides that it"shall be binding upon the parties thereto,their respective successors or assigns," andrecites that it was made by and between the Company and "Metal, Plastic,Miscel-laneous Sales, Novelty and Production Workers, Local#222, I.J.W.U., affiliated withthe A.F.L.-C.I.O., or its successors."Among the signatures for Local 222, appear-ing on the contract is that of Hyman J.Powell,secretary-treasurer,International Jew-elryWorkers Union,AFL-CIO.The contract provides for a welfare fund to whichthe Company is obligated to contribute but which limits benefits to members of Local222.The contract also contains a union-security provision.The Company has wideseasonal fluctuations in its operations,and it was the Company's practice until Febru-ary 1959,to deduct dues from an employee's pay and remit the amount to Local 222in instances where the Company did not have express written checkoff authorizationsfrom the employees involved.At a meeting held on September 22, 1958,which was attended by a few of theCompany's employees,Local 222 disaffiliated from the I.J.W.U.,AFL-CIO. Priorto this meeting Armando Avila,business representative of Local 222,gave DoloresRamos, a shop steward at the Company,a notice relating to that meeting.There-after by letter dated September 28, Local 222,by mail notified all the employers,including the Company, with whom it had contracts,that that organization wouldthereafter be known as"Local #222-Metal,Plastics,Miscellaneous Sales, Noveltyand Production Workers." iThere was no change in the officers of Local 222 or itsmembership.Local 222 continued to service its contracts with employers includingthe Company.Shortly after the disaffiliation,Dan DeSilva,plant manager who rep-resented the Company in the grievance procedure with Local 222, in conversationswith Avila and Frank Tortorici, a business representative of Local 222 who servicedthe contract with the Company,acknowledged that he was aware of the disaffiliation.On or about February 13, when Tortorici appeared at the plant,DeSilva informedTortorici that he was to be excluded from the plant as the Company was then recog-nizing Local 485 as the representative of its employees.Tortorici insisted that Local222's contract did not expire until July of that year.From September 1958 untilFebruary 1959,Local 222 enforced its contract with the Company,its representa-iAt a meeting on or about February 25, 1959,Local 222 voted to affiliate with theInternational Production,Service and Sales Employees. DURALITE CO., INC.439tives visited the plant, processed grievances, and there was no change in the relation-ship of the parties?In the meanwhile about February 6, 1959, Local 485 filed a petition in Case No.2-RC-9775, asserting that a question concerning representation existed involving theproduction, maintenance, and shipping employees then covered by the contract withLocal 222.On or about February 9, the Company was notified of the filing of thispetition.At about the time of this notification to the Company, Wallace Eisenberg,director of organization for Local 485, who was in charge of the campaign toorganize the Company's employees, appeared at the plant and called upon BertLesser, president of the Company.On this occasion and in the presence of a numberof employees Eisenberg claimed that he represented the Companys' employees, de-manded recognition of Local 485 and declared that he did not want men like Ramosat the plant any longer.Eisenberg also demanded that the Company cease recogniz-ing Local 222, cease checking off dues and also deny access to the plant to thatorganization.Lesser questioned Eisenberg's claim of majority and pointed out thatthe Company was under contract with Local 222. Eisenberg declared that he did notcare about the contract and that he could prove a majority through cards or a strikeand Lesser had until a certain date to decide which type of proof he wanted. Eisen-berg admitted in his testimony that he had threatened Lesser with a strike to beginon that named date. For about a week prior to thismeeting,Local 485 had conductedslowdowns in various departments of the plant.On February 12, counsel for Local 485 and Milton Leder, comptroller of the Com-pany, according to Leder's testimony, compared the signatures appearing on Local485 membership cards with endorsements appearing on canceled payroll checks ofthe current week.At that time, further according to Leder, the Company had in itsemploy between 375 and 400 people and the signatures of close to 300 employees orabout 75 percent were found to correspond.The documents, the canceled payrollchecks, and the membership cards, used in the comparisons and which formed thebasis of Leder's conclusions that about 75 percent of the signatures corresponded werenot adduced at the hearing?Later that day, February 12, about 50 or so employees, representatives of Local485 and representatives of the Company, appeared at the offices of Theodore W.Kheel, an arbitrator, who conducted a spotcheck of the designation cards and thenext day issued a document entitled, "Award" in which he recited that he comparedin excess of 50 designations of 296 designation cards and payroll checks and concludedthat the majority of employees of the Company had signed Local 485 designationcards.It does not appear that Local 222 was notified of pendency of this event .4The 50 or so employees and the representatives that evening, February 12, there-after went to the offices of counsel for Local 485, where the Company and Local485 executed instruments, among other things, providing as follows: (1) recogni-tion of Local 485 in the unit set forth in the contract between the Company andLocal 222; (2) an undertaking by the Company and Local 485 to negotiate acollective-bargaining agreement to become effective July 1, 1959; (3) discontinu-ance of the checkoff of dues for the benefit of Local 222; (4) discontinuance ofwelfare fund payments by the Company under its contract with Local 222; (5) ex-clusion of Local 222 representatives from the plant; (6) grant to Local 485 repre-sentatives of access to the plant and the exclusive right to process grievances; and(7) retention of seniority safeguards and all other conditions of employment ineffect at that time.Lesser admitted that these undertakings were made and en-forced, in part, because of Local 485s strike threat.2 Canceled checks representing the remittances for checked off duesissuedby the Com-pany payable to "Industrial Production Workers-Local 222," dated in August and Sep-tember 1958, show the endorsement, "Local #222-I J.W.1J., American Federation ofLabor," and canceled checks made to the same payee and issued for the same purposedated October, November, and December 1958, shows the endorsement, "Local #222Metal, Plastics, Miscellaneous Sales, Novelty and Production Workers "3 Local 485 contends that because the Company threatened to discharge employees whoresponded to its subpenas, it was prevented from establishing through the individual em-ployees that it represented a majority of the employees at the time of the recognition.(The Company's conduct in this respect is the subject of another proceeding,Case No.2-CA-6927, 128 NLRB 648.) Local 485, elected not to seek enforcement of subpenas asto the employees and also elected not to require Leder,whom it had called as a witness,to produce documents showing the signatures referred to above in the text.This award was confirmed and a judgment was entered in New York County onSeptember 16, 1959. It does not appear that Local 222 was notified of this proceeding. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARD-On the occasion of the execution of the above-described instruments at Local485's counsel's office, some or all of the 50 or so employees present signed a docu-ment entitled, "Petition" demanding that Local 485 be granted recognition, that nofurther dues of Local 222 be deducted from wages and that the employees be re-funded dues previously improperly deducted from wages and paid over to Local222.Some employees also thereafter signed this document at the plant.Thecheckoff authorization forms for the benefit of Local 222 provided for revocationby anothermeansand during another specified period of time.The instruments described above as having been executed by the Company andLocal 485 on February 12, were thereafter posted on the Company's bulletin boardby Local 485. Between shortly after February 12 and until about June there alsoappeared on the Company's bulletin board an announcement which Local 485caused to be postedstating insubstance, when viewed with the above-described in-strumentswhich were also displayed nearby, that membership in good standing inLocal 485 was a condition of employment and that new employees were to pay theirinitiationfees upon the completion of their trial period.The Company and Local 485 thereafter executed a collective-bargaining agree-mentfor a 3-year term effective July 1, 1959. It does not appear that this agree-ment containsa provision expressly requiring membership in Local 485 as a condi-tionof employment or a provision arranging for the checkoff of union dues.Be-ginningin July all the Company's employees covered by the contract began payingdues to Local 485.Local 485 collects its dues in the following manner:Once amonth on certain paydays on company time and property the employees form aline toreceive their pay in cash as it is dispersed by an armored car service andthe employees then form a line nearby where representatives of Local 485 collectdues from each of the employees.C. The conclusionsDuring an unexpired term the Company abrogated its contract with Local 222 inderogation of its duties under Section 8(d), admittedly in part because of Local485's threatened strike.On February 12 the Company recognized and bargainedwith Local 485 as the representative of the employees and thereby engaged in the"self-help of judicial intervention" 5 prohibited under theMidwest Pipingdoctrine.6The Company having under pressure of a strike threat by Local 485 engaged inthis self-help and, in a manner favorable to their views, the Company and Local 485having resolved the conflicting claims and judicial issues as to which labor organ-ization, if any, may represent the employees-a prerogative which was not theirs-the Company and/or Local 485 now seek approval of this conduct by advancingthe following propositions in their defense: (1) after the disaffiliation meeting ofSeptember 22, 1958, Local 222 as a contracting party ceased to exist and hence noconflicting claims as to representation arose when Local 485 filed its representationpetition about February 6, 1959, and made its demand for recognition upon theCompany about February 9; (2) in the event that it is concluded that after thedisaffiliationmeeting a valid successorship did arise, Local 222's contract interestshould not be given consideration in view of the assistance given Local 222 by theCompany namely, (a) the Company accorded recognition to Local 222 in 1953,without proof of majority, (b) dues were checked off from the pay of employeesfor the benefit of Local 222 as late as February 1959, absent express writtenauthorizations, (c) a provision in the contract between Local 222 and the Companyobligates the Company to contribute to a welfare fund which limits benefits tomembers of Local 222-the only matter which is the subject of the instant com-plaint in Case No. 2-CB-2597 and which is based upon a charge filed by Local485 after its recognition by the Company; (3) the ability of Local 485 to "control"5 As the Supreme Courtstated inRay Brooksv.N.L R.B.,348 U.S 96, 103:If an employer has doubts about his duty to continue bargaining,it is his re-sponsibility to petition the Board for relief, while continuing to bargain in goodfaith at least until the Board has given some indication that his claim has merit.[Citations omitted.]Although the Board may, if the facts warrant, revoke a cer-tification or agree not to pursue a charge of unfair labor practice, these are mattersfor the Board ; they do not justify employer self-help or judicial intervention.Theunderlying purpose of this statute is industrial peace. . . . Congresshas devised aformal mode for selection and rejection of bargaining agents and has fixed thespacing of elections, with a view of furthering industrial stability and with dueregard to administrative prudence.e 63 NLRB 1060. DURALITE CO., INC.441the plant by conducting slowdowns, the spot cardcheck, a designation card majorityand the execution of the petition by no more than about 50 or so out of 375 or 400employees on February 12, established the majority status of Local 485 on February12; and (4) Local 222 is a socially undesirable organization as shown by, amongother things, a staff report by the Committee on Ethical Practices, AFL-CIO.All that requires determination at this time is whether there was a real questionconcerning representation on February 12, when the Company recognized and con-tracted with Local 485. In the latter part of September 1958, Local 222 disaffili-ated from its then international without change of officers or loss of membership.Thereafter and until early February 1959, when Local 222's representatives wereexcluded from the plant by the Company pursuant to its contract with Local 485,Local 222 continued to service and enforce its contract with the Company. It isfound that Local 222 had merely undergone a change of name and a disaffiliation,that Local 222 did not lose its identity as an entity and that it continued as a partyto the contract as a successor for the unexpired term?Concerning the assistance defense, as the same criteria are applied inMidwestPipingsituations to determine the existence of a question concerning representa-tion as are uniformly applied in representation proceedings under Section 9(a) andas an effective challenge to the status of Local 222 as the bona fide representativeof the majority of the employees through procedures established under the Actwas not made prior to recognition, this defense appears to be of no consequenceat this time.8The other matters urged as defenses are either immaterial or beyondthe power of the Board.9It appears that in relation to the expiration date of Local 222's contract with theCompany on July 1, 1959, Local 485's representation petition of about February 6and its demand upon the Company for recognition about February 9, 1959, weretimely and gave rise to a real question concerning representation. 10Shortly after recognition on February 12, 1959, despite Local 485's disqualifi-cation under Section 8(a)(3) as Local 485 had been the beneficiary of support inviolation of Section 8(a)(1) and (2) under theMidwest Pipingrule,Local 485posted a notice and as this notice remained posted for several months it is inferredthat it continued to be posted with the Company's assent, announcing that member-ship in Local 485 was a condition of employment. Beginning in July 1959, oncompany time and property and in an organized fashion and here it is also inferredthat this occurred with the Company's assent, Local 485 collected dues fromalltheemployees. It is accordingly concluded that Local 485 and the Company had anarrangement which was enforced beginning July 1959, under which membership inLocal 485 was a condition of employment.It is accordingly found that (a) the Company violated Section 8(a)(1), (2), (3),and (5) by (1) abrogating its contract and refusing to bargain with Local 222, (2)recognizing and contracting with Local 485 while there was a question concerningrepresentation, and (3) entering into and enforcing an arrangement with Local 485making membership in Local 485 a condition of employment; (b) Local 485 vio-lated Section 8(b)(1)(A) and (2) by entering into and thereafter enforcing anarrangement with the Company making membership in Local 485 a condition ofemployment; and (c) Local 222 violated Section 8(b)(1)(A) and (2) by havingmaintained and enforced a welfare-fund provision in its contract with the Companywhich limits benefits to members of Local 222.D. Dolores RamosThe General Counsel alleges that Ramos who had been employed by the Com-pany and who had been shop steward for Local 222, was discriminatorily dischargedon March 23, 1959, by the Company in violation of Section 8(a)(1) and (3) andthat the discharge was caused by Local 485 in violation of Section 8(b)(1) (A) and8('b)(2).As already found, when Eisenberg, director of organization for Local 485, ap-peared at the plant and demanded recognition of Lesser, the Company's president,7 See,Barris-Woodson Company, Inc,179 F 2d 720, 723 (C.A. 4) ; andCarpinteriaLemon Association, et al,240 F. 2d 554, 557 (C A 9).8 See,B.M. Reeves Company, Inc.,128 NLRB 320, andNathan Warren & Sons, Inc,119 NLRB 292. See, for example,Lundy Manufacturing Corporation,125 NLRB 1188,particularly the findings relating to footnote 280 See,Novak Logging Company,119 NLRB 1573, 1574; andNassau and Suffolk Con-tractors'Association, Inc, and its members,118 NLRB 174, 17510 See,Delume MetalFurnitureCompany,121 NLRB 995. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDEisenberg declared that he did not want men like Ramos at the plant any longer.About a week later while Ramos, in the presence of Tortorici, business representa-tive of Local 222, was outside the plant during a rest period urging fellow em-ployees to maintain their loyalty to Local 222, Eisenberg grabbed Ramos by thecollar and asked whether he wanted to start something.Tortonci interceded onRamos' behalf and the incident came to an end.A few days later, February 18,Ramos obtained approval from DeSilva, plant manager, for a leave of absence untilMarch 25.In about the middle of March, Ramos returned to the plant officeconcerning anincome-tax matter.On this occasion Eisenberg in the presence of Luis Santiago,shop chairman for Local 485, and a group of employees told Maximino Gomez,assistantmanager, that he, Eisenberg, did not want Ramos there and to throw himout.On March 20, Ramos appeared at the plant and arranged with DeSilva to returnto work the following Monday, March 23. On this occasion DeSilva advised Ramosto see Santiago before he started working as Santiago was the one who ran thingsfor Local 458.When Ramos reported for work on March 23, he did not first seeSantiago.Later that morning Santiago came to Ramos and reported that he hadjust had a meeting with the men, that they wanted Santiago to call Local 485 andinform that organization that Ramos was back at work and that if Ramos was atwork the next day they wereplanning astrike.At the end of the day, De-Silva, afterfirst threatening to suspend Ramos for his absence, told Ramos to forget about thesuspension and report for work the next morning.The following day, March 24,when Ramos reported for work DeSilva told Ramos that Ramos had to leave theplant as Local 485 did not want him there.Ramos left the plant and returnedthe next day, March 25, when DeSilva instructed Ramos to come to the plant everyday, punch his timecard and then go home.At about this time when Ramos had reported for work after the leave of absence,Gomez received a telephone call from Eisenberg inquiring whether Ramos wasworking at the plant.Gomez reported that Ramos was at the plant working andEisenberg asked Gomez if Gomez did not know that Ramos was not supposed towork at the plant again.Around the end of March DeSilva reported to Lesser that the feeling of the menwas running high against Ramos, that Ramos was not coming along with a majorityof the men, that to permit Ramos at the plant would probably produce violenceand a walkout and that there would be no work performed at the plant. Lesser,who had concluded that as the men would not permit Ramos to come to the plantthat Ramos favored Local 222, instructed DeSilva to refuse to allow Ramos in theplant.With some exceptions from about March 25 until May 20, Ramos came to theplant, punched his timecard, performed no work, and was paid by the Company.On May 20 when Ramos appeared at the plant to punch his timecard DeSilva in-formed Ramos that Ramos had to be removed from the payroll. DeSilva explainedto Ramos that Ramos was in danger of violence and that Local 485 was offeringRamos employment elsewhere and that Local 485 had informed DeSilva that theywere going to call a strike if Ramos was continued on the payroll.DeSilva sug-gested that Ramos accept the other employment that he had been offered by Local485 and that he be "a good boy." Ramos was told to look for another job andwas given a week's pay.In view of the foregoing it is found that on March 24, when Plant ManagerDeSilva informed Ramos that Ramos had to leave the plant as Local 485 did notwant him there and Ramos' employment relation was first adversely affected, theCompany and Local 485 violated Section 8(a)(1) and (3) and 8(b)(1)(A) and8 (b) (2) of the Act, respectively.I"N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Local 485 and Local 222 set forth in section III, above, occur-ring in connection with the operations of the Company set forth in section 1, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.I'D.W Newton, d/b/a Newton Brothers Lumber Company,103 NLRB 564, 567;Chief Freight Lines Company,111 NLRB 22, 24;Montauk Iron & Steel Corp,127 NLRB993; andEureka Vacuum Cleaner Company,69 NLRB 878, 879 DURALITE CO., INC.V. THE REMEDY443Having found that the Company, Local 485, and Local 222 have violated the Act,the Trial Examiner shall recommend that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Having found that the Company violated Section 8(a)(1) and (3) and Local 485violated Section 8(b)(1)(A) and (2) with respect to Dolores Ramos, it will berecommended that Local 485 notify the Company and Ramos in writing that Local485 has no objection to his employment by the Company and that the Companyoffer Ramos immediate and full reinstatement to his former or substantially equiv-alent position without prejudice to his seniority or other rights and privileges andthat the Company and Local 485 jointly and severally make Ramos whole for anyloss of pay he may have suffered by reason of the discrimination against him, saidloss of pay to be computed on a quarterly basis in accordance with the formulaadopted by the Board in F.W. Woolworth Company,90 NLRB 289. Local 485shall not be liable for any backpay which may accrue for the period beginning Sdays after it notifies the Company and Ramos as aforesaid.Having found that the Company violated Section 8 (a) (1) , (2) , and (3) by recog-nizing and contracting with Local 485 while there was a question concerning repre-sentation and by entering into and enforcing an arrangement with Local 485 makingmembership in Local 485 a condition of employment and having found that Local485 violated Section 8(b) (1) (A) and (2) by entering into and enforcing an ar-rangement with the Company making membership in Local 485 a condition ofemployment, it will be recommended that the Company and Local 485 cease anddesist from this conduct. It will be also recommended that the Company withdrawand withhold all recognition from Local 485 or any successor as the collective-bargaining representative of its employees unless and until such labor organizationshall have been certified by the Board as the exclusive representative of such em-ployees.Nothing in this recommendation shall be construed to require the Com-pany to vary wage, hour, seniority, or other substantive features of the relationshipbetween the Company and its employees which may have been established inaccordance with its contract with Local 485.As the recognition and the union-security arrangement with Local 485 is illegal and as the employees were unlaw-fully coerced by the notices into becoming members of and making payments toLocal 485 as a condition of employment, it will be recommended that the Companyand Local 485 jointly and severally refund to employees all moneys they wereillegally required to pay as a price for their employment.12Having found that Local 222 violated Section 8(b)(1)(A) and (2) of the Actby having maintained and enforced a welfare fund provision in its contract with theCompany which limits benefits to its members, it will be recommended that it ceaseand desist from this conduct.As Local 222 was the beneficiary of the discriminatory welfare provision describedabove and union dues were checked off by the Company without an express authori-zation by the employees therefor, it will be recommended, although the Companyrefused to bargain with Local 222 in violation of Section 8(a)(5), that the Boardrefrain from granting Local 222 the usual bargaining order.As the unfair labor practices committed by the Company and Local 485 are ofa character striking at the root of employee rights safeguarded by the Act, it will berecommended that they cease and desist from infringing in any manner upon therights guaranteed in Section 7 of the Act.As many of the employees involved speak Spanish only, it is intended that thenotices hereinafter recommended to be posted be presented in both English andSpanish and that the Regional Director provide the notices in Spanish properlytranslated.Upon the basis of the foregoing findings of fact, and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.Local 222 and Local 485 are labororganizations within the meaningof the Act.2.Local222 has engaged in and is engaging in unfair labor practices in violationof Section8(b) (1) (A) and (2) of the Act.3.Local 485has engaged in and is engaging in violations of Section8(b)(1)(A)and (2) of the Act.12 See, JS.Brown-E F Olds Plumbing&Seating Corporation,115 NLRB 594; andLen8craft Optical Corporation and Rayex Corporation,128 NLRB 836. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Company has engaged in and is engaging in unfair labor practices inviolation of Section 8(a)(1), (2), (3), and(5) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]Dittler Bros.,'-Inc.,Ruralist Press, Inc., Foote&Davies, Inc.,and Frank Carter and Julia Akins, Partners,d/b/a SuperiorPrinting Company1andTruck Drivers and Helpers LocalUnion No. 728, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case No. 10-RC-4736. July 25, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Donald D. Greer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed?Upon the entire record, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor organizations named below claim to represent certainemployees of the Employers.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employers, within Section 9(c) (1)and Section 2 (6) and (7) of the Act.'4.The Petitioner seeks a multiemployer unit comprised of the em-ployees of the above-named Employers.Employer Foote & Davies,Inc., hereafter called Foote & Davies, and the Intervenor are the onlyparties objecting to the unit sought.Both urge the exclusion ofFoote & Davies from the requested multiemployer unit.Foote &Davies argues that it has never participated in "true" multiemployeri The names of the Employers appear as corrected at the hearing.zWe find no merit in the contention of the Intervenor, Atlanta Printing Specialties andPaper Products Union,Local 527,Subordinate to International Printing Pressmen andAssistants' Union of North America, AFL-CIO, that the Regional Office (Tenth Region)gave improper assistance to the Petitioner prior to the filing of the instant multiemployerpetition.For the Regional Director's staff was merely carrying out its duties when, inconnection with having Petitioner withdraw single-employer petitions,it told Petitionerof the existence of the multiemployer bargaining history involving the above-namedEmployers.See Statement of Procedure of the National Labor Relations Board, Section101.18.Accordingly,we deny Intervenor'smotion to dismiss based on such grounds.Intervenor's further contentionthatthe form of the petition was not in conformity withSection 102.60 of the Board'sRules and Regulations is without merit.3Intervenor attacks Petitioner's showing of interest.The sufficiency of a Petitioner'sshowing of interest is an administrative matter not subject to litigation0 D. Jennings& Company,68 NLRB 516.We are administratively satisfied that the Petitioner's show-ing of interest is adequate to support the instant multiemployer petition.132 NLRB No. 29.